— Order, Family Court, New York County (Sara E Schecter, J.), entered on or about July 6, 2007, which denied respondent Harris’s objections and affirmed a Support Magistrate’s order of filiation and support, entered on or about March 6, 2007, unanimously affirmed, without costs.
Respondent’s objections to the filiation and support determinations are factually and legally insufficient to warrant reversal of the order appealed from. We find no support for the assertion that petitioner was without authority to maintain this proceeding under Social Services Law § 102, nor are the findings of fact inconsistent with the order of support. Respondent’s claims of violations of Family Court Act §§ 459 and 413 are not supported by the record. Concur — Tom, J.P., Friedman, Gonzalez, Sweeny and McGuire, JJ.